 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    MARQUIS DOMINIQUE MOORE,                           No. 2:19-cv-1131 MCE KJN P
12                       Petitioner,
13            v.                                         FINDINGS & RECOMMENDATIONS
14    STU SHERMAN,
15                       Respondent.
16

17           By an order filed July 30, 2019, petitioner was ordered to file an in forma pauperis

18   affidavit or to pay the appropriate filing fee, within thirty days, or his application would be

19   dismissed. The thirty-day period has now expired, and petitioner has not responded to the court’s

20   order, has not filed an in forma pauperis affidavit, and has not paid the appropriate filing fee.

21   Accordingly, IT IS HEREBY RECOMMENDED that this action be dismissed without prejudice.

22           These findings and recommendations are submitted to the United States District Judge

23   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days

24   after being served with these findings and recommendations, petitioner may file written

25   objections with the court. The document should be captioned “Objections to Magistrate Judge’s

26   Findings and Recommendations.” Petitioner is advised that failure to file objections within the

27   /////

28   /////
                                                        1
 1   specified time may waive the right to appeal the District Court’s order. Martinez v. Ylst, 951

 2   F.2d 1153 (9th Cir. 1991).

 3   Dated: September 10, 2019

 4

 5
     /moor1131.fpf.hab
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      2
